Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is a Final action on the merits in response to communications filed on 05/24/2022.
Claims 1, 4, 6, 18 and 26 have been amended. Claims 2, 8, 10-17, 20 and 22-25 have been cancelled. Claims 28-33 have been added. Therefore, Claims 1, 3-7, 9, 18, 19, 21, 26-33 are currently pending.
Response to Amendment
Applicant’s amendment has been considered.
Response to Arguments
Applicants remarks have been considered.
In the remarks Applicant argues, “…the data collection by the one or more sensors of the mobile device…cannot practically be performed in the mind. For at least this reason, it is respectfully asserted that the independent claims…are patent eligible under 101, Step 2A.” (pg. 9)
	Examiner respectfully disagrees. The claims are directed to Mental Processes related to observation and evaluation of data. For instance, claim 1 recites in response to a detected change in a combination of the state information, determine a future appointment for the user based on the accessed state information, and determine a recommended MOT for the future appointment based on classifications of MOTs and one or more other characteristics of one or more previous trips made by the user or made by the mobile device, where these steps involve collecting and analyzing (e.g. evaluation) of data which can be performed in the human mind or with a pen and paper. 
Further, based on the October 2019 SME, “Claims can recite a mental process even if they are claimed as being performed on a computer,” (pg. 8). Here, steps such as accessing information and making determinations can be performed using generic computer components (e.g. a server). The generic computer components are merely used to automate mental process steps.
In regards to Applicant’s argument regarding the data collection by one or more sensors (additional elements considered under Step 2A, Prong 2), sensors are generically recited as collecting data related to trajectory, velocity or acceleration of the mobile device which is considered data gathering activity (e.g. extra-solution activity). Examiner notes that the one or more sensors are not specific to the data being collected nor is the data collected specific to an appropriate sensor (e.g. acceleration/velocity from an accelerometer). Also, to be considered is how the sensors are integrated into the claimed invention. See rejection for details.



Applicant argues, “Specifically, the claims resolve the problem of not only providing a route for a user to traverse, but using context clues (e.g., user state information, user calendar information, and/or use website access) to identify when such route should be presented, which MOT should be suggested, and when the user should leave. Such guidance represents a distinct improvement to such technological field.” (pgs. 9-10)

	Examiner notes that the Specification does not appear to identify a particular problem nor has Applicant specifically a problem. The Specification indicates that,”…an individual may prefer a certain mode of transportation depending on certain characteristics…and/or may prefer a different mode of transportation”(see ¶0003). This indicates more of a business problem of providing users with a menu to determine a mode of transportation not related to an inventive solution.  Further, there is no support in the Specification of an improvement in a technology or a technical field.

Applicant argues, “However, it is noted that such information is location-based and can not reasonably be said to teach or suggest state information that includes sensor data related to trajectory, velocity, or acceleration of the mobile device (e.g., movement of the device).” (pg. 10)
	Examiner respectfully disagrees. San Filippo discloses a productivity application that can detect significant changes in values from an accelerometer or other movement sensors within the user’s mobile device (see ¶0152). Thus, San Filippo does teach and suggest sensors that can collect movement data related to the mobile device and satisfies the limitation.
Applicant argues, “ However, updating different times is different from, and can not reasonably be said to teach or suggest, the determination of a MOT based on that user state information.” 
	Examiner respectfully disagrees. The detection of movement of a mobile device based on sensor data illustrates state of the mobile device information. Sensor data such as acceleration from an accelerometer or other movement sensor can be use to detect changes such as wake time, device location, determine how much time the user takes to leave the house that can be used to recommend transit systems or routes (see ¶0152-¶0153).

	
Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 30 and 33 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 30 recites, “ update, based on the user denial, a classification related to the recommended MOT,” at line 6. The Specification does not explicitly disclose updating a classification related to recommended MOT based on a denial of the recommendation. The Specification discloses in response to user action indicating a denial of the recommended MOT, the recommendation engine may transmit an indication that the user did not utilize the recommendation (see ¶0060, ¶0133 and ¶0147), thus merely indicating/communicating a denial of the recommendation.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 3-7, 9, 18, 19, 21, 26-33 are rejected under 35 U.S.C. 112, (b)/second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
	
The following have insufficient antecedent basis issues. Appropriate correction is required.
Claim 4 recites, “future destination” at line 4 and “ the destination” at line 7. Claim 6 is rejected based on its dependency on claim 4.
Claim 28 recites, “respective records” at line 2. Claim 32 is rejected based on the same rationale.
Claim 29 recites, “the speed” at line 2. Claim 31 is rejected based on the same rationale.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3-7 and  9-27 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 1 recites:
in response to a detected change in the state information, determine a future appointment for the user based on the accessed state information… 
determine, based on the request, a recommended MOT for the future appointment based on classifications of MOTs and one or more other characteristics of one or more previous trips made by the user or made by the mobile device, 
The limitation under its broadest reasonable interpretation covers Mental Processes related to observation and evaluation, but for the recitation of generic computer components (e.g. a server and mobile device). For example, determining a future appointment based on state information and determining a recommended MOT involves analyzing/evaluation of data which can be performed in the human mind or with a pen and paper.  Claim 18 recites in response to the detected change of the user state information, determining a visitation routine of a user and a mobility pattern. Claim 26 recites determining that a future trip is to be travelled and identifying a destination associated with a future trip.  These independent claims recite limitations that encompass steps that can be performed in the human mind or using pen or paper. Accordingly, the claim recites an abstract idea of Mental Processes. 
The dependent claims encompass the same abstract ideas. Claim 3 is directed to determining a software app for recommending a MOT, Claim 4 is directed to a recommendation trigger, Claim 5 is directed to a map or navigation app, Claim 6 is directed to determining a current location, Claim 7 is directed to determining travel time and Claim 9 is directed to determining a visitation routine. Claim 19 is directed to notification including an application, Claim 21 is directed to arrival times, Claim 27 is directed to an interface with a link to application. Claims 28 and 32 are directed to a plurality of trips for a prior trip, Claims 29 and 31 are directed speed/velocity of a mobile device and Claims 30 and 33 are directed to a user denial of MOT. Therefore, the dependent claims further limit the abstract concepts found in the independent claims.
The judicial exception is not integrated into a practical application. Claims 1 and 26 recite the additional elements of a mobile device comprising one or more sensors to obtain sensor data, communication circuitry to communicate with a server and processor circuitry to perform the accessing state information, detection a change in a combination of state information, determining a future appointment, requesting a recommendation of a MOT, determining a recommended MOT and cause a notification of the recommended MOT. These are generic computer components recited at a high level of generality as performing generic computer functions. For instance, the steps of obtaining sensor data from one or more sensors (e.g. sensors are generically recited), accessing state information and detecting a change is data gathering activity considered as extra-solution activity. Steps of determining a future appointment and a recommended MOT involve data analysis. Steps of requesting a recommendation and causing a notification are data transmission activities (e.g. extra-solution activity). 
Claim 18 recites the additional elements of NTCRM and a mobile device for performing the claimed limitations. The step of identifying sensor data is related to data analysis. The step of detecting based on sensor data user state information is data gathering activity. The step of determining a visitation routine involves data analysis. The step of generating a recommendation trigger message, transmitting to a server and receiving the message involves data transmission functionality
Each of the additional limitations is no more than mere instructions to apply the exception using a generic computer components (e.g. one or more sensors, a mobile device, a server, non-transitory crm, etc. ). The combination of these additional elements is no more than mere instructions to apply the exception using a generic computer component (e.g. a mobile device, a server, non-transitory crm, etc.). The additional elements do not integrate the abstract ideas into a practical application because it does not impose meaningful limits on practicing the abstract idea. Therefore, the claims are directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As stated above, the additional elements of the network system elements (e.g. a mobile device, a server, non-transitory CRM, etc.)  are considered generic computer components performing generic computer functions that amounts to no more than instructions to implement the judicial exception, which does not provide an inventive concept.  Steps such as accessing, receiving, transmitting and determining are considered extra-solution activity in Step 2A, this has been re-evaluated in Step 2B and determined to be well-understood, routine, conventional activity in the field. The background does not provide any indication that the processor (or computer readable medium) is anything other than a generic, off-the-shelf computer component (Spec see ¶0021 and ¶0120), and the Symantec, TLI, and OIP Techs. court decisions (MPEP 2106.05(d)(II)) indicate that mere collection or receipt of data over a network is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here). For these reasons, there is no inventive concept. The claims are not patent eligible.
Looking at these limitations as an ordered combination and individually adds nothing additional that is sufficient to amount to significantly more than the recited abstract idea because they simply provide instructions to use generic computer components, to "apply" the recited abstract idea. Thus, the elements of the claims, considered both individually and as an ordered combination, are not sufficient to ensure that the claim as a whole amounts to significantly more than the abstract idea itself. 

	The dependent claims when analyzed both individually and in combination are also held to be ineligible for the same reason above and the additional recited limitations fail to establish that the claims are not directed to an abstract. The additional limitations of the dependent claims when considered individually and as an ordered combination do not amount to significantly more than the abstract idea. Therefore, Claims 1, 3-7 and 9-27 claim are not patent eligible.  

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

	Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.




Claim(s) 1,3-7, 9-14, 16-24, 26-29, 31 and 32 is/are rejected under 35 U.S.C. 102(a)(1) and/or (a)(2)  as being anticipated by San Filippo et al. (US 2014/0278086).
Claim 1:
San Filippo discloses:
A mobile device for use in predictively recommending a mode of transportation (MOT), the mobile device comprising: (see at least Abstract, server computer in communication with mobile device; see also Figure 4 and associated text, ¶0040)
one or more sensors to obtain sensor data related to a current state of the mobile device, wherein the sensor data is related to trajectory, velocity, or acceleration of the mobile device; (see at least ¶0152, the productivity app may be configured to detect significant changes in values from an accelerometer or other movement sensor within the user’s mobile device; see also ¶0132 location sensors)
communication circuitry to communicate with a server; processor circuitry to operate a user interface to interact with a user of the device; (see at least Abstract, server computer in communication with mobile device; see also Figure 3 and associated text, ¶0032, location data may be pushed from the end user’s mobile computing device to the server computer)
wherein the processor circuitry is to operate an analyzer to: (see at least Figure 4 and associated text)
access user state information that is indicative of a current state of the mobile device, wherein the state information includes the sensor data and one or both of usage of one or more applications and usage of one or more websites, (see at least ¶0032, the trip planner maintains current location; see also ¶0111, location sensor sources; see at least ¶0030, third party data sources; see also ¶0152, the productivity app (e.g. indicate app usage) may be configured to detect significant changes in values from an accelerometer or other movement sensor within the user’s mobile device; see also ¶0132 location sensors)
and in response to a detected change in the state information, determine a future appointment for the user based on the accessed state information, and request a recommendation of an MOT for the user to attend travel to a location of the future appointment based on the current state information; and (see at least ¶0032, predict a future location for a user based an upcoming event in the user calendar data; see also ¶0038, travel mode; see also ¶0051, client requests a trip; see also ¶0053, select appropriate travel mode)
the processor circuitry is to operate a recommendation engine to: determine, based on the request, a recommended MOT for the future appointment based on classifications of MOTs and one or more other characteristics of one or more previous trips made by the user or made by the mobile device; and (see at least ¶0187, stored transit history data may indicate that the user usually walks from home to work based on stored transit times and location data. If the distance from home to work is 2 miles then the app may configure itself to determine that other trips of 2 miles or less also should include a suggestion of walking as the transit mode and provide walking directions. This demonstrates a classification (Spec see ¶0045, multiple trips with similar characteristics.)
cause a notification of the recommended MOT to be indicated by the user interface. (see at least ¶0037-¶0038, message data; see also ¶0105; see also ¶0189, determine a travel mode to recommend; see also ¶0051)

Claim 3:
San Filippo discloses claim 1. San Filippo further discloses:
wherein the processor circuitry is to operate the analyzer to: determine a software application for a service that provides the recommended MOT, wherein the notification includes an indication of the software application or causes execution of the software application. (see at least ¶0032-¶0033, the trip planner unit may implement interfaces to a plurality of map data sources and may select a particular map data source for use in computing a particular trip based on data values that are known for that trip. For example, the trip planner unit may implement interfaces to map data from Google, Bing, and MapQuest).

Claim 4:
San Filippo discloses claim 1. San Filippo further discloses:
wherein the processor circuitry is to operate the recommendation engine to: transmit, to the server via the communication circuitry, a recommendation trigger message that includes an indication of the future destination; (see at least ¶0051 and ¶0053, requesting a trip)
and receive, from the server via the communication circuitry, an indication of recommended MOT, the indication of the recommended MOT being based on the classification of the prior trips made by the user or the mobile, wherein the indication is generated by the server based on the future destination (see at least ¶0187, providing a mode of transit)

Claim 5:
San Filippo discloses claim 1. San Filippo further discloses.
wherein the processor circuitry is to operate the recommendation engine to: in response to determination that the recommended MOT is a user-operated MOT, execute a map or navigation application; and obtain, from the map application, the-directions to the location of the future appointment based on the recommended MOT. (see at least ¶0034, the user is known to be driving map data is indicated or displayed)

Claim 6:
San Filippo discloses claim 4. San Filippo further discloses:
wherein the processor circuitry is to operate the recommendation engine is to determine a current location of the mobile device, and wherein the recommendation trigger message further includes an indication of the current location. (See ¶ 0032, The trip planner unit is configured to instantiate trip objects based upon the current location of an end user and a destination. Location data may be pushed from the end user's mobile computing device to the server computer.)

Claim 7:
San Filippo discloses claim 1. San Filippo further discloses:
wherein the processor circuitry is to operate the recommendation engine to: determine a desired arrival time for the mobile device at the location of the future appointment; and (see at least Figures 13 -15 and associated text; see also ¶0126, ¶0130-¶0132, determining an estimated departure time, arrival time and travel time)
determine, based on the recommended MOT, an estimated travel time to the location; and (see at least Figures 13 -15 and associated text; see also ¶0126-¶0127, ¶0130-¶0132, determining an estimated departure time, arrival time and travel time)
wherein cause the notification for use of the mode of transportation is to be displayed at a time based on the desired arrival time and the estimated travel time. (see at least Figures 13 -15 and associated text; see also ¶0126, ¶0130-¶0132, determining an estimated departure time, arrival time and travel time)

Claim 9:
San Filippo discloses claim 1. San Filippo further disclose:
wherein the processor circuitry is to operate the analyzer to: determine visitation routine of a user and a mobility pattern of the user based on the state information, the visitation routine of the user and the mobility pattern of the user comprising one or more of an indication that the user visits a certain location at a certain time or an indication that the user visits a plurality of locations in a sequence. (see at least ¶0149, actively sending users suggestions of locales with certain traits based on the user’s history and patterns while traveling; see also ¶0150, user history indicates repeatedly visited same location; see also ¶0139-¶0140, Embodiments may be configured to use location history data for a user to predict where the person will be later to help them plan. For example, the app is configured to obtain and use location history data to determine a departure destination or origin destination that is likely to be used for a future meeting)

Claim 18:
San Filippo discloses: 
One or more non-transitory computer-readable media having (NTCRM) comprising instructions to predict and recommend a mode of transportation (MOT) stored thereon, wherein execution of the instructions, in response to execution by a travel mobile device is to cause the travel mobile device to: (see at least ¶0112, CRM; see also ¶0186, suggest a particular mode of transit; see also ¶0035, predict location of user and upcoming trips)
identify, via one or more sensors of the mobile device, sensor data related to velocity, acceleration, or trajectory of the mobile device; (see at least ¶0152, the productivity app may be configured to detect significant changes in values from an accelerometer or other movement sensor within the user’s mobile device; see also ¶0132 location sensors)
detect, based on the sensor data, a change to user state information; (see at least ¶0152, the productivity app may be configured to detect significant changes in values from an accelerometer or other movement sensor within the user’s mobile device; see also ¶0132 location sensors)
in response to the detected change of the user state information, determine a visitation routine of a user of the mobile device and a mobility pattern of the user; (see at least ¶0032, predict a future location for a user based an upcoming event in the user calendar data; see also ¶0038, travel mode; see also ¶0051, select appropriate travel mode; see also ¶0111, sensor data; see also ¶0149, actively sending users suggestions of locales with certain traits based on the user’s history and patterns while traveling; see also ¶0150, user history indicates repeatedly visited same location; see also Figures 13-15, demonstrates website usage)
generate a recommendation trigger message that includes an indication of a destination for the user based on the changed user state information and the determined visitation routine and mobility pattern; (see at least ¶0034, calculate a time to leave for future events and calculate notification data, also messaging; see also  ¶0032, predict a future location for a user based an upcoming event in the user calendar data; see also ¶0038, travel mode; see also ¶0051, select appropriate travel mode)
transmit, to a server, the generated recommendation trigger message; (see at least ¶0034, calculate a time to leave for future events and calculate notification data, also messaging; see also ¶0032, predict a future location for a user based an upcoming event in the user calendar data; see also ¶0038, travel mode; see also ¶0051, select appropriate travel mode)
receive, from the server based on the recommendation trigger message, a recommended MOT to be used to travel to the destination, the indication of recommended MOT being based on classifications of prior trips made by the user and the user state information, the classifications being based on one or more MOTs used for each of the prior trips and one or more other features of the prior trips including user state information of the mobile device when those trips were made or completed; and (see at least ¶0187, stored transit history data may indicate that the user usually walks from home to work based on stored transit times and location data. If the distance from home to work is 2 miles then the app may configure itself to determine that other trips of 2 miles or less also should include a suggestion of walking as the transit mode and provide walking directions. See also ¶0149, actively sending users suggestions of locales with certain traits based on the user’s history and patterns while traveling; see also ¶0150, user history)
indicate, via a user interface of the mobile device, a notification of recommended MOT to the destination. (see at least ¶0037-¶0038, message data; see also ¶0105; see also ¶0189, determine a travel mode to recommend; see also ¶0051)

Claim 19:
San Filippo discloses claim 18. San Filippo further discloses:
the notification includes an indication of an application that provides a service associated with the recommended MOT, the application being a locally stored software application or a web application, wherein the indication of the application includes a link to the application, and wherein execution of the instructions is to cause the mobile device to: in response to detecting a selection of the link, when the indicated application is a locally stored application, execute the locally stored application; and when the indicated application is a web application, execute a web browser of the mobile device to access the web application. (see at least ¶0034, client application; see also Figure 5 and ¶0115-¶0116, application program)

Claim 21:
San Filippo discloses claim 18. San Filippo further discloses:
wherein, execution of the instructions is to cause the mobile device to: determine an arrival time for intended arrival of the mobile device at the destination; and (see at least Figures 13 -15 and associated text; see also ¶0126, ¶0130-¶0132, determining an estimated departure time, arrival time and travel time)
determine, based on the recommended MOT, an estimated travel time from a current location of the mobile device to the destination, and (see at least Figures 13 -15 and associated text; see also ¶0126-¶0127, ¶0130-¶0132, determining an estimated departure time, arrival time and travel time)
 indicate the notification at a time based on the arrival time and the estimated travel time. (see at least Figures 13 -15 and associated text; see also ¶0126-¶0127, ¶0130-¶0132, determining an estimated departure time, arrival time and travel time)

Claim 26:
San Filippo discloses:
A mobile device for use in predictively recommending a mode of transportation using a communication network that communicatively couples the mobile device to a server, comprising: (see at least Abstract, server computer in communication with mobile device; see also Figure 4 and associated text, ¶0040; see also Figure 4 and associated text)
one or more sensors to obtain sensor data related to a current state of the mobile device, wherein the sensor data is related to trajectory, velocity, orientation, or acceleration of the mobile device; (see at least ¶0152, the productivity app may be configured to detect significant changes in values from an accelerometer or other movement sensor within the user’s mobile device; see also ¶0132 location sensors)
communication circuitry to communicate with the server; a-user interface circuitry to interact with a user of the mobile device; processor circuitry coupled with the communication circuitry, the processor circuitry to operate an analyzer to: (see at least Abstract, server computer in communication with mobile device; see also Figure 4 and associated text, ¶0040; see also Figure 4 and associated text)
access user state information that indicates that the user visits a certain location at a certain time or that the user visits two or more locations in a sequence, wherein the user state information includes one or more of location data of the mobile device, the sensor data, usage of one or more applications, or usage of one or more websites; (see at least ¶0149, actively sending users suggestions of locales with certain traits based on the user’s history and patterns while traveling; see also ¶0150, user history indicates repeatedly visited same location; see also ¶0139-¶0140, Embodiments may be configured to use location history data for a particular user to predict where the person will be later to help them plan. For example, the app is configured to obtain and use location history data to determine a departure destination or origin destination that is likely to be used for a future meeting; see at least Figure 15 and associated text, demonstrating use of website)
 process the user state information to identify a future appointment of the user; determine that the future trip is to be travelled by the user to attend the future appointment; (see at least ¶0032, predict a future location for a user based an upcoming event in the user calendar data; see also ¶0038, travel mode; see also ¶0051, select appropriate travel mode)
identify a destination associated with the future trip; and (see at least ¶0032, predict a future location for a user based an upcoming event in the user calendar data; see also ¶0038, travel mode; see also ¶0051, select appropriate travel mode)
the processor circuitry to operate a recommendation engine to: transmit, to the server via the communication circuitry, a recommendation trigger message that includes an indication of the destination and the user state information; (see at least ¶0032, predict a future location for a user based an upcoming event in the user calendar data; see also ¶0038, travel mode; see also ¶0051, select appropriate travel mode)
receive, from the server via the communication circuitry, a recommended MOT to the destination, the recommended MOT being based on prior trip information of the user; and (see at least ¶0037-¶0038, message data; see also ¶0105; see also ¶0189, determine a travel mode to recommend; see also ¶0051)
notify the user of the recommended MOT to the destination using the user interface circuitry. (see at least ¶0037-¶0038, message data; see also ¶0105; see also ¶0189, determine a travel mode to recommend; see also ¶0051)

Claim 27:
San Filippo discloses claim 26. San Filippo further discloses:
wherein the user interface circuitry includes a display device and, to notify the user of the recommended MOT, the processor circuitry to operate the recommendation engine to: (see at least ¶0187-¶0188, recommend a suggested transit mode)
display on a display device, a graphical object indicating a locally stored software application or a web application that provides a service associated with the recommended MOT, wherein the graphical object of the application includes a link to the locally stored software application or the web application; and (see at least ¶0034, client application; see also Figure 5 and ¶0115, application program)
 in response to detecting a selection of the link via the user interface circuitry, the recommendation engine is to: when the indicated application is a locally stored application, execute the locally stored application; and (see at least ¶0034, client application; see also Figure 5 and ¶0115-¶0116, application program; see at least Figure 8 and associated text and ¶0119, a transit select icon; see also Figures 13-15 and associated text, displaying website screens)
when the indicated application is a web application, execute a web browser of the mobile device to access the web application. (see at least ¶0034, client application; see also Figure 5 and ¶0115-¶0116, application program; see also Figures 13-15 and associated text, displaying website screens)

Claim 28:
San Filippo discloses claim 1. San Filippo further discloses:
wherein a classification of the classifications of MOTs includes: an indication of a MOT and a plurality of records, wherein respective records of the plurality of records are related to prior trips by the user, and wherein respective records of the plurality of records include at least a data field, a starting location field, and a destination field. (see at least Abstract, user location history table accessible to a server computer, historical location data of past geographical locations; see also ¶0139, location history table indexed by user account identifier)

	Claim 32 for a NTCRM substantially recites the subject matter of Claim 28 and is rejected based on the same rationale.
 
Claim 29:
San Filippo discloses claim 1. San Filippo further discloses:
wherein the one or more sensors are to obtain the sensor data based on an identification, by the mobile device, that the speed of the mobile device or the velocity of the mobile device have a value greater than 0. (see at least ¶0196, the productivity app is configured for detecting a change in velocity based on input from an accelerometer or GPS unit in mobile device)
Claim 31 for a NTCRM substantially recites the subject matter of Claim 29 and is rejected based on the same rationale.


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 30 and 33 are rejected under 35 U.S.C. 103(a) as being unpatentable over San Filippo et al. (US 2014/0278086) in view of Johnson (US2011/0137691).

Claim 30:
	While San Filippo discloses claim 1 and San Filippo further discloses selecting appropriate travel modes (see ¶0050-¶0051), San Filippo  does not explicitly disclose the following limitation; however, Johnson does disclose the following limitation:
wherein the processor circuitry is further to operate the recommendation engine to: identify, based on a user action that is responsive to the notification of the recommended MOT being indicated by the user interface, a user denial of the recommendation; and (see at least Figure 4A-4B and ¶0098-¶0099, user rejects a travel suggestion)
update, based on the user denial, a classification related to the recommended MOT. (see at least Figure 4A-4B and ¶0105-¶0106, if the user declines the transportation suggestion the info is stored for future analysis; see also ¶0134)
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, to combine based on an event determining an estimated travel time, duration, etc. along with a recommended travel mode of San Filippo with the user ability to decline a suggested travel mode of Johnson to allow a user flexibility in selecting a travel suggestion by allowing them to reject or modify the travel suggestion (see ¶0105).
	Claim 33 for a NTCRM substantially recites the subject matter of Claim 30 and is rejected based on the same rationale.
	


Conclusion

	The prior art made of record and not relied upon is considered relevant but not applied:
Moussaeiff et al. (US 2009/011900) discloses a system for finding multimodal transit route solutions that advises users of the most efficient and desirable tours. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to Renae Feacher whose telephone number is 571-270-5485.  The Examiner can normally be reached Monday-Friday, 9:00 am - 5:00 pm.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner's supervisor, Eric Stamber can be reached at 571-272-6724.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).
Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
Washington, D.C.  20231
or faxed to 571-273-8300.
Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window:
Randolph Building
401 Dulany Street
Alexandria, VA 22314.
/Renae Feacher/
Primary Examiner, Art Unit 3683